UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1276



MICHAEL HENRY DITTON; WESLEY GEORGE DITTON, by
his next friend Michael Henry Ditton; NATHAN
MICHAEL DITTON,

                                          Plaintiffs - Appellants,

          versus


S. SCOTT MORRISON; CHARLES F. MITCHELL;
HOLLAND AND KNIGHT; GERALD M. CAIAZZO;
ALLSTATE INSURANCE COMPANY; HEWLETT-PACKARD
COMPANY; REED ELSEVIER, INCORPORATED, d/b/a/
Lexis Law Publishing; THE PROGRESSIVE CORPO-
RATION, d/b/a Progressive Casualty Insurance
Company; AMERICAN EXPRESS TRAVEL RELATED
SERVICE COMPANY, INCORPORATED, d/b/a American
Express Centurion Bank; CRESTAR FINANCIAL COR-
PORATION, d/b/a Crestar Bank; CAPITAL ONE
FINANCIAL CORPORATION, d/b/a Capital One Bank;
CAPITAL ONE SERVICES, INCORPORATED; FREDDIE
MAC, a/k/a Federal Home Loan Mortgage Corpo-
ration; BANK OF AMERICA NT&SA; STEVEN K.
CHRISTENSON; SHELDON P. SCHUMAN; S. ROBERT
SUTTON; PAUL MCGLONE; NATHANIEL YOUNG, indi-
vidually and as Director of Child Support,
Division of Social Services, Commonwealth of
Virginia; G. C. SERVICES CORPORATION; RICHARD
D. HOLCOMB, individually and as Commissioner,
Department of Motor Vehicles, Commonwealth of
Virginia; BARBARA SAYERS LANIER, individually
and as Director, Mandatory Continuing Legal
Education Board, Virginia State Bar; ALEX-
ANDRIA COUNTRY CLUB APARTMENTS, d/b/a Oakwood
Apartments Alexandria; R&B REALTY GROUP;
UNITED STATES POSTAL SERVICE; DEPARTMENT OF
THE ARMY; S. SCOTT MORRISON CHARTERED,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-1901-A, CA-98-958-A)


Submitted:   October 31, 2000          Decided:   December 20, 2000


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Henry Ditton, Appellant Pro Se. John Patrick Rowley, III,
HOLLAND & KNIGHT, L.L.P., Falls Church, Virginia; Christopher
Daniel Williams, BRANDT, JENNINGS, ROBERTS, DAVIS & SNEE, Falls
Church, Virginia; Michael Joseph McManus, DRINKER, BIDDLE & REATH,
L.L.P., Washington, D.C.; Ronda Lynn Brown, MCGUIRE, WOODS, L.L.P.,
McLean, Virginia; Neil Joseph MacDonald, HARTEL, KANE, DESANTIS,
MACDONALD & HOWIE, L.L.P., Greenbelt, Maryland; Stephen Murray
Seeger, QUAGLIANO & SEEGER, Washington, D.C.; C. Thomas Brown,
SILVER & BROWN, Fairfax, Virginia; James A. Murphy, Jr., Harris Lee
Kay, LECLAIR RYAN, P.C., Richmond, Virginia; Cindra Myers Dowd,
GLASSER & GLASSER, Norfolk, Virginia; Brian M. McCormick, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; J. Thomas
Fromme, II, SHERMAN & FROMME, Fairfax, Virginia; Joel Eric Wilson,
Special Assistant United States Attorney, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal the district court’s order dismissing their

civil action. We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   Ditton v. Morrison, Nos. CA-

98-958-A; CA-99-1901-A (E.D. Va. Feb. 4, 2000). The pending motion

for summary disposition is denied as moot.   Ditton’s motion to ex-

ceed this court’s page limitation on motion pleadings is also

denied. We deny Ditton’s second motion for relief pursuant to Fed.

R. App. P. 8.   The motion for sanctions and a show cause order is

meritless, and is denied as such.    Finally, we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 3